     Case 1:20-cv-00267-DAD-BAM Document 15 Filed 04/23/20 Page 1 of 2


 1 Whitney, Thompson & Jeffcoach LLP
   Mandy L. Jeffcoach, #232313
 2   mjeffcoach@wtjlaw.com
   8050 N. Palm Avenue, Suite 110
 3 Fresno, California 93711
   Telephone:     (559) 753-2550
 4 Facsimile:     (559) 753-2560

 5
   Attorneys for ULTHERA, INC., MERZ
 6 INCORPORATED and MERZ NORTH
   AMERICA, INC.
 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                          EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

11

12 ELIZABETH FORAN,                                         Case No. 1:20-cv-00267-DAD-BAM

13                        Plaintiff,                        ORDER GRANTING STIPULATION TO
                                                            EXTEND TIME FOR DEFENDANTS TO
14             v.                                           RESPOND TO COMPLAINT

15 ULTHERA, INC., a Delaware corporation;
   MERZ INCORPORATED, a North Carolina                      (Doc No. 14)
16 corporation; MERZ NORTH AMERICA, a
   North Carolina corporation,
17
                 Defendant.
18

19             Currently before the Court is the parties’ third stipulation to extend the time for Defendants
20 Ulthera, Inc., Merz Incorporated, and Merz North America, Inc. (“Defendants”) to respond to the

21 complaint. According to the stipulation, the parties are in the process of meeting and conferring

22 regarding potential deficiencies with the complaint, but counsel has had difficulty engaging in

23 these efforts due to limited staff and the impact of the COVID-19 pandemic. (Doc. No. 14.)

24             The parties filed their stipulation for an extension of time on April 21, 2020, after the
25 deadline for Defendants’ response had lapsed. See Local Rule 144(d) (“Counsel shall seek to

26 obtain a necessary extension from the Court . . . as soon as the need for an extension becomes
27 apparent. Requests for Court-approved extensions brought on the required filing date for the

28 pleading or other document are looked upon with disfavor.”). Nonetheless, pursuant to the

     260.0 05420055.000
     ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
     Case 1:20-cv-00267-DAD-BAM Document 15 Filed 04/23/20 Page 2 of 2


 1 stipulation of the parties and in light of the difficulties caused by the COVID-19 pandemic, the

 2 Court finds good cause to grant the requested extension.

 3             Accordingly, IT IS HEREBY ORDERED that Defendants’ response to the complaint shall

 4 be filed and served on or before May 4, 2020. The parties are advised that any future extensions

 5 will require demonstrated showing of good cause. Good cause may consist of the inability to

 6 comply with court orders in light of the COVID-19 pandemic. Any such future difficulties should

 7 be explained.

 8

 9 IT IS SO ORDERED.

10        Dated:          April 22, 2020                      /s/ Barbara   A. McAuliffe         _
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     260.0 05420055.000                              2
       [PROPOSED] ORDER CONTINUING DATE TO FILE RESPONSIVE PLEADINGS TO ALLOW FOR MEET
                                         AND CONFER
